 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARMANDO ZEPEDA ACEVEDO,                           No. 2:21-cv-0524 KJN P
12                       Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14   UNKNOWN,
15                       Defendant.
16

17           By order filed March 25, 2021, plaintiff was informed that his letter was insufficient to

18   commence an action. He was granted thirty days leave to file a complaint along with an

19   application to proceed in forma pauperis or the court’s filing fee. Plaintiff was cautioned that

20   failure to comply with the order would result in a recommendation that this matter be dismissed.

21   Thirty days from the order have now passed, and plaintiff has not filed a complaint, or otherwise

22   responded to the court’s order.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

24   a district judge to this case; and

25           IT IS RECOMMENDED that this matter be dismissed without prejudice. See Local Rule

26   110; Fed. R. Civ. P. 41(b).

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                      1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: May 4, 2021

 7

 8

 9   /acev0524.fta

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
